DETAILED ACTION
This is the Office action based on the 16819348 application filed March 16, 2020, and in response to applicant’s argument/remark filed on January 18, 2022.  Claims 1-24 are currently pending and have been considered below.  Claims 8-14 withdrawn from consideration.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 3 objected to because of the following informalities:  the term “the first gas contains fluoride gas” appears to contain a typographical error.   For the purpose of .  Appropriate correction is required.

 Claim Interpretations
Claim 1, 15 and 22 recites “introducing a first gas containing a fluorine atom”.  For the purpose of examining this will be interpreted as the first gas may contain at least a molecule containing a fluorine atom, and may contain another molecule that may or may not contain a fluorine atom.  Furthermore, the introducing the first gas does not exclude an introducing a third gas that may or may not contain a fluorine atom.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 15 and 22 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the introduction of the second gas is halted during the first step” in in the specification.  Although the specification teaches that “(b)efore introducing the first gas, the mass flow controller 52 is controlled by the controller 9 to halt introduction of the second gas into the chamber 2” in paragraph 0057 of the published specification, halting the introduction before introducing the first gas is not the same as halting the introduction of second gas during the first step.  See MPEP, 2173.05i.  For the purpose of examining it will be assumed that there is support for the above limitation. 
Claims 2-7, 16-21 and 23-24 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claims 1, 15 or 22.
Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 15 and 22 rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shimizu et al. (U.S. PGPub. No. 20210151326), hereinafter “Shimizu”:--Claims 1, 15, 22: Shimizu teaches a method of etching a film on a substrate, comprising i) loading the substrate in a process chamber (Claim 1);ii) maintaining the substrate at -15 to 35°C ([0057], Fig. 7-8);iii) supplying a gas comprising F, such as HF, into the chamber (Claim 1, Fig. 7-8);iv) purging the chamber (Fig. 7-8);v) supplying a gas comprising radicals of an inert gas, such as Ar plasma, into the chamber to etch the film (Claim 1, Fig. 7-8); vi) purging the chamber (Fig. 7-8);vii) repeating steps iii) – vi) a plurality of times..
Response to Arguments
Applicant's arguments filed January 18, 2022 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the feature “the introduction of the second gas is halted during the first step”, this argument is persuasive.  It is noted that this feature does not have support in the specification.
Nevertheless, to expedite prosecution, a new ground of rejection based on Shimizu is shown above.  It is noted that this feature does not have support in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713